MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                            Jul 17 2020, 9:24 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR STATE
Ronald D. Mitchell                                       APPELLEES
Bunker Hill, Indiana                                     Curtis T. Hill, Jr.
                                                         Attorney General of Indiana
                                                         Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana

                                                         ATTORNEYS FOR MEDICAL
                                                         APPELLEES
                                                         Carol A. Dillon
                                                         Christopher Andrew Farrington
                                                         Bleeke Dillon Crandall, P.C.
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ronald D. Mitchell,                                      July 17, 2020
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         19A-CT-2265
        v.                                               Appeal from the Miami Circuit
                                                         Court
Indiana Department of                                    The Honorable Timothy P. Spahr,
Correction, Corizon Corrections                          Judge
Med Group, Inc, Michelle
Goodpaster, Kathy Griffin,

Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020                 Page 1 of 10
      Barrack Meives, Tim Neff,                                Trial Court Cause No.
      David Rish, Shalana Seifert, and                         52C01-1710-CT-358
      Major D. Tucker
      Appellees-Defendants.




      Brown, Judge.


[1]   Ronald D. Mitchell appeals the trial court’s entry of summary judgment in

      favor of the Indiana Department of Correction (“DOC”) and four DOC

      employees including Superintendent Kathy Griffin, Lieutenant Barrack Meives,

      Major D. Tucker, and Sergeant David Rish (the “State Defendants”), as well as

      the entry of summary judgment in favor of Corizon Health Services, Inc.

      (“Corizon”), and Corizon employees Michelle Goodpaster, Shalana R. Seifert,

      and Tim Neff (the “Medical Defendants”). We affirm.


                                      Facts and Procedural History

[2]   On November 27, 2017, Mitchell filed a “Jointly Filed Civil Complaint 42

      U.S.C.S. 1983 & Indiana Tort Claim Complaint” in the Miami Circuit Court.

      Appellant’s Appendix at 7. On December 18, 2017, the United States District

      Court for the Northern District of Indiana entered an order finding Mitchell

      filed the case in the Miami Circuit Court and the defendants removed it to the

      District Court, and stating that Mitchell could not litigate in its court because he

      is a restricted filer. See December 18, 2017 Order in Cause Number 3:17-CV-

      923-RLM-MGG. The court ordered that “[t]he defendants can’t be made to

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020     Page 2 of 10
      litigate federal claims in State court if they choose to remove them,” “[t]he

      restriction that precludes Mr. Mitchell from litigating civil cases in this court

      doesn’t preclude him from litigating state law claims in state court,” and

      “[t]hese competing interests can be accommodated by dismissing the federal

      claims and remanding the state claims back to state court.” State Defendants’

      Appendix Volume III at 25. The court dismissed the federal claims without

      prejudice and remanded the state claims to the Miami Circuit Court under

      cause number 52C01-1710-CR-358, the cause from which this appeal arises.


[3]   On December 22, 2017, the Miami Circuit Court entered an order noting

      Mitchell submitted a one-page notice requesting that it preside over his federal

      claims, holding it could not and would not defy the federal court’s order, and

      ordering that the case be reopened and that it would preside over only

      Mitchell’s State claims. According to the chronological case summary,

      Mitchell filed an “Amended Jointly Civil Complaint, Indiana Tort Claim

      Including Indiana Americans with Disabilities Act Discrimination.” 1

      Appellant’s Appendix at 8. After a hearing in February 2018, the court ordered

      Mitchell to file a second amended complaint by March 22, 2018.


[4]   On March 9, 2018, Mitchell filed an amended complaint listing the State

      Defendants as well as the Medical Defendants. Mitchell asserted that he was

      “denied/delayed to be triage from December 3, 2015 until December 22, 2015”




      1
          The record does not appear to contain a copy of this complaint.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020   Page 3 of 10
      and did not “see the provider until January 4, 2016, for diagnosis and

      treatment.” State Defendants’ Appendix Volume II at 173. He asserted that he


              was treated different then [sic] the prisoners who are classified as
              disabled in wheelchairs and walkers that were allowed to utilize
              the short walk where [he] had authorization by the medical
              provider as a prescribed medical treatment who walks with a
              cane and was forced to get back in the chow-line instead of using
              the short walk treatment to reduce the pain and to accommodate
              [him] because of the disability.
Id. at 186. He alleged that “the IDOC former medical provider Corizon Health

      Services and its nursing staff are being named and sued in their official capacity

      and individual capacity for negligence, of denial/unnecessary delay of medical

      treatment,” and that “the negligence of IDOC and its employees prison custody

      staff interfered and altered said medical treatment prescribed by the medical

      provider and treated Mitchell differently then [sic] those that were allowed to

      utilize the holl [sic] in the wall as a short cut after the treatment was finally

      provided.” Id. at 187.


[5]   That same day, the State Defendants and the Medical Defendants each filed a

      motion for summary judgment. On May 16, 2019, Mitchell filed a brief in

      opposition to the motion filed by the State Defendants, and he filed a verified

      affidavit, a declaration, and a designation of evidence opposing the Medical

      Defendants’ motion on June 18, 2019. On August 28, 2019, the court held a

      hearing. On August 29, 2019, the court entered an order granting summary

      judgment in favor of the State Defendants and the Medical Defendants.


      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020   Page 4 of 10
                                                         Discussion

[6]   Initially, we note that a pro se litigant is held to the same standards as trained

      attorneys and is afforded no inherent leniency simply by virtue of being self-

      represented. Zavodnik v. Harper, 17 N.E.3d 259, 266 (Ind. 2014). The Court

      will not indulge in any benevolent presumptions on his behalf. See Ballaban v.

      Bloomington Jewish Cmty., Inc., 982 N.E.2d 329, 334 (Ind. Ct. App. 2013).


[7]   To the extent Mitchell cites the Eighth and Fourteenth Amendments of the

      United States Constitution or mentions deliberate indifference, which is based

      on the Eighth Amendment, we note that he does not develop cogent argument

      challenging the trial court’s order that it would preside over only his state

      claims. 2 Accordingly, these arguments are waived. See Ind. Appellate Rule

      46(A)(8)(a) (argument must be supported by cogent reasoning and citations to

      authorities and the record); Loomis v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind.

      Ct. App. 2002) (argument waived for failure to provide cogent argument), reh’g




      2
        “‘Deliberate indifference’ originated as a standard for defining Eighth Amendment violations: ‘[D]eliberate
      indifference to serious medical needs of prisoners constitutes the unnecessary and wanton infliction of pain
      proscribed by the Eighth Amendment.’” Garwood v. State, 77 N.E.3d 204, 228 (Ind. Ct. App. 2017) (quoting
      Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285 (1976) (quotation and citation omitted); citing Farmer v.
      Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970 (1994); Bell v. Wolfish, 441 U.S. 520, 545, 99 S. Ct. 1861 (1979)),
      opinion aff’d in part, vacated in part, 84 N.E.3d 624 (Ind. 2017). See also Estelle, 429 U.S. at 104, 97 S. Ct. at 291
      (holding deliberate indifference to serious medical needs of prisoners violates the Eighth Amendment); Ratliff
      v. Cohn, 693 N.E.2d 530, 544 (Ind. 1998) (“To establish an Eighth Amendment violation, Ratliff ‘must
      demonstrate that prison officials are “deliberately indifferent” to [her] “serious” medical needs . . . .’”)
      (quoting California in Madrid v. Gomez, 889 F. Supp. 1146, 1255 (N.D. Cal. 1995), mandamus denied sub nom.,
      Wilson v. U.S. Dist. Court for the E. Dist. of Cal., 103 F.3d 828 (9th Cir. 1996), cert. denied, 520 U.S. 1230, 117 S.
      Ct. 1823 (1997)), reh’g denied. We also note that Mitchell’s amended complaint did not specifically mention
      deliberate indifference.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020                             Page 5 of 10
      denied, trans. denied. We will attempt to address Mitchell’s other arguments

      regarding the trial court’s grant of summary judgment.


[8]   The purpose of summary judgment is to terminate litigation about which there

      can be no factual dispute and which may be determined as a matter of law.

      Sheehan Const. Co., Inc. v. Continental Cas. Co., 938 N.E.2d 685, 689 (Ind. 2010),

      reh’g denied. Once the moving party has sustained its initial burden of proving

      the absence of a genuine issue of material fact and the appropriateness of

      judgment as a matter of law, the party opposing summary judgment must

      respond by designating specific facts establishing a genuine issue for trial. Id. If

      the opposing party fails to meet its responsive burden, the court shall render

      summary judgment. Id. We construe all factual inferences in the nonmoving

      party’s favor and resolve all doubts as to the existence of a material issue

      against the moving party. Reed v. Reid, 980 N.E.2d 277, 285 (Ind. 2012).

      Although our review is de novo, a trial court’s judgment comes to this Court

      clothed with a presumption of validity, and the appellant bears the burden of

      proving that the trial court erred. Consumer Attorney Servs., P.A. v. State, 71
N.E.3d 362, 364 (Ind. 2017). We will affirm upon any theory or basis

      supported by the designated materials. Webb v. City of Carmel, 101 N.E.3d 850,

      861 (Ind. Ct. App. 2018).


[9]   In his argument section and without citation to the record, Mitchell asserts that

      he “presented evidence that prison officials or medical care providers refused to

      treat him, ignored his complaints, intentionally treated him incorrectly, or

      engaged in any similar conduct that would clearly evince a wanton disregard

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020   Page 6 of 10
       for his serious medical needs.” 3 Appellant’s Brief at 19. As to the State

       Defendants, he cites Article 1, Section 15 of the Indiana Constitution, which

       provides: “No person arrested, or confined in jail, shall be treated with

       unnecessary rigor.” “Article I, § 15 is not a catch-all provision applicable to

       every adverse condition accompanying confinement. Rather, it serves to

       prohibit extreme instances of mistreatment and abuse.” McQueen v. State, 711
N.E.2d 503, 505 (Ind. 1999). The Indiana Supreme Court has held:


                Cases recognizing violations of Article 1, Section 15 involve
                situations where a prisoner was tortured, had a tooth knocked
                out, was repeatedly beaten, kicked and struck with a blackjack
                and beaten with a rubber hose while he was stretched across a
                table, Kokenes v. State, 213 Ind. 476, 13 N.E.2d 524 (1938), where
                a prisoner was beaten with police officer’s fists in both eyes, cut
                on the top of his head, and beaten with a rubber hose on the head
                and ears, Bonahoon v. State, 203 Ind. 51, 178 N.E. 570 (1931), and
                where a prisoner was severely injured after being shot by police
                during a protest, Roberts v. State, 159 Ind. App. 456, 307 N.E.2d
501 (1974).


       Ratliff v. Cohn, 693 N.E.2d 530, 541 (Ind. 1998), reh’g denied.


[10]   During the deposition of Mitchell, the following exchange occurred:




       3
         Ind. Appellate Rule 46(A)(8) provides that the argument of an appellant’s brief “must contain the
       contentions of the appellant on the issues presented, supported by cogent reasoning,” and that “[e]ach
       contention must be supported by citations to the authorities, statutes, and the Appendix or parts of the
       Record on Appeal relied on, in accordance with Rule 22.” Ind. Appellate Rule 22(C) governs references to
       the record on appeal and provides that “[a]ny factual statement shall be supported by a citation to the volume
       and page where it appears in an Appendix, and if not contained in an Appendix, to the volume and page it
       appears in the Transcript or exhibits, e.g., Appellant’s App. Vol. II p.5; Tr. Vol. I, pp. 231-32.”

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020                     Page 7 of 10
        Q What injury did you suffer or are you claiming because of
        State defendants[’] conduct?

        A I’m claiming pain and suffering.

        Q Can you elaborate on that some more?

        A It was very difficult when I woke up that morning on the 3rd,
        both of my – well, the right knee was swollen. When I was
        walking, you could feel the pressure in both of my knees from the
        walking. And I had to endure that pain for 32 days without
        being diagnosed or treated.

        I was also refused any type of medication after I told the LPN
        nurse that the Tylenol I was taking for my ankle injury was not
        relieving the pain. She said, “I’m not going to give you any pain
        medication. You’ll get that when you see the doctor.”

        Q I just want to talk about the State defendants at this point,
        though. Not Corizon.

        A Okay.

        Q So the injury that you suffered because of the State
        defendants, so that would be DOC or the DOC officers, was the
        right knee being swollen?

        A I’m sorry about that. Against DOC is when they took my
        disability card and I had to still walk to chow without that
        disability card. With seeing medical, you’d be given the card
        back or a wheelchair or something to allow me to get to get to
        chow back and forth.

        Q Did you suffer any physical injury during that time?

        A No.


State Defendants’ Appendix Volume II at 21-22.



Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020   Page 8 of 10
[11]   Under these circumstances, we cannot say the trial court erred in granting the

       State Defendants’ motion for summary judgment. See Smith v. Ind. Dep’t of

       Correction, 871 N.E.2d 975, 984-985 (Ind. Ct. App. 2007) (holding that the

       actions of the prison officers did not rise to the level of physical abuse that were

       found to be violations of Section 15 in the cases above, noting that no Indiana

       court has explicitly recognized a private right of action for monetary damages

       under the Indiana Constitution, and holding that the trial court did not err in

       granting the DOC’s motion for judgment on the pleadings), reh’g denied, trans.

       denied, cert. denied, 552 U.S. 1247, 128 S. Ct. 1493 (2008). 4


[12]   With respect to his claims against the Medical Defendants, Mitchell asserts that

       “[t]his case is essentially about the deliberate indifference exerted by the three

       nurses and not medical malpractice.” Appellant’s Brief at 20-21. He argues the

       Medical Defendants “would have the court to believe that this case is about

       medical malpractice, when in reality it is about deliberate indifference

       (negligence).” Id. at 21. He states that “[t]his case hinges on deliberate

       indifference (negligence), when Goodpaster, Neff and Seifert failed to adhere to

       the procedural policy as set forth in HS 01-02-101, and AHC-2.04.” Id. (citing

       Appellant’s Appendix at 84, 108). To the extent he cites page 84 of the

       Appellant’s Appendix, that page contains the fifth page of a document titled

       “Health Care Services Directive – Adult Indiana Department of Correction




       4
         Mitchell mentions Article 1, Section 16 of the Indiana Constitution in his Statement of Case, but does not
       cite it in his argument section or develop cogent argument regarding the provision.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020                      Page 9 of 10
       Manual of Policies and Procedures” and lists a number of 2.04A and an

       effective date of January 2, 2018. Appellant’s Appendix at 84. The Medical

       Defendants correctly point out that this document was not designated by

       Mitchell. To the extent Mitchell cites page 108 of the Appellant’s Appendix,

       we note that page is the second page of a document titled “Declaration of

       Danny Tucker” who identified himself as a Captain in the DOC. Id. at 108

       (capitalization omitted). Mitchell does not develop a cogent argument

       regarding how Tucker’s declaration impacts the summary judgment motion

       filed by the Medical Defendants. With respect to Mitchell’s reference to “HS

       01-02-101,” Appellant’s Brief at 21, the Appellant’s Appendix contains an

       eleven-page document titled “Policy and Administrative Procedure Manual of

       Policies and Procedures,” which lists an effective date of January 1, 2018.

       Appellant’s Appendix at 69. However, Mitchell does not point to any

       particular provision of this document which we note has an effective date

       subsequent to the time period mentioned in his amended complaint. We

       cannot say Mitchell has developed a cogent argument or met his burden of

       demonstrating that the entry of summary judgment was erroneous.


[13]   For the foregoing reasons, we affirm the trial court’s order.


[14]   Affirmed.


[15]   Najam, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-2265| July 17, 2020   Page 10 of 10